
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 494
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Dold (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Gardner, and
			 Mr. Huizenga of Michigan) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  first Tuesday in June as National Cancer Survivor Beauty and Support
		  Day.
	
	
		Whereas it is estimated that 1,596,670 new cases of cancer
			 will be diagnosed in the United States in 2011;
		Whereas the lifetime probability of a female developing
			 cancer is 1 in 3 and the lifetime probability of a male developing cancer is 1
			 in 2;
		Whereas a cancer survivor is defined as anyone who has
			 been diagnosed with cancer, from the time of diagnosis through the balance of
			 his or her life;
		Whereas the National Cancer Institute reports that there
			 are nearly 12,000,000 cancer survivors in the United States;
		Whereas cancer treatments can have severe, prolonged, or
			 permanent side effects, both physical and psychological;
		Whereas men, women, and children all have been diagnosed
			 with and battled cancer;
		Whereas this body recognizes the importance of support for
			 all men, women, and children cancer survivors and the positive impact support
			 has for both patients and families;
		Whereas Cancer Survivor Beauty and Support Day is a purely
			 volunteer event where thousands of volunteers from the spa, beauty, and related
			 industries freely give their support and services to all cancer
			 survivors;
		Whereas Cancer Survivor Beauty and Support Day has
			 expanded to over 600 salons in all 50 States since its inception in
			 2003;
		Whereas Cancer Survivor Beauty and Support Day is
			 recognized by both State and local governments;
		Whereas Cancer Survivor Beauty and Support Day is the only
			 event of its kind, with no solicitation of funds either before, during, or
			 after the event; and
		Whereas the first Tuesday in June would be an appropriate
			 date to designate as National Cancer Survivor Beauty and Support Day: Now,
			 therefore, be it
		
	
		That the House of Representatives supports
			 the designation of National Cancer Survivor Beauty and Support Day.
		
